SCHEB, JOHN M„ Senior Judge.
We affirm Damion Whitten’s judgment and sentences in these consolidated cases without prejudice to any right Whitten may have to file a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Pertaining to circuit court case numbers 99-3865F and 00-659F, we note that a defendant may not challenge the voluntariness of a guilty or nolo contendere plea on direct appeal unless the issue • has been preserved by a motion to withdraw the plea filed in the trial court. See State v. Thompson, 735 So.2d 482 (Fla.1999).
Affirmed.
STRINGER, A.C.J., and DAVIS, J., Concur.